       Case 15-38889                Doc 46        Filed 01/10/19 Entered 01/10/19 23:31:39                           Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Natalie N Reyes                                               Social Security number or ITIN   xxx−xx−6088

                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                    EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−38889




Order of Discharge                                                                                                                 12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Natalie N Reyes
               fka Natalie Rodriguez

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               January 8, 2019                                              For the court:         Jeffrey P. Allsteadt, Clerk
                                                                                                   United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                          For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                      page 1
   Case 15-38889       Doc 46    Filed 01/10/19 Entered 01/10/19 23:31:39                Desc Imaged
                                 Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
        Case 15-38889       Doc 46    Filed 01/10/19 Entered 01/10/19 23:31:39              Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 15-38889-JSB
Natalie N Reyes                                                                        Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: nbatson                Page 1 of 2                   Date Rcvd: Jan 08, 2019
                              Form ID: 3180W               Total Noticed: 52


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 10, 2019.
db             +Natalie N Reyes,   501 E Washington St,    Bensenville, IL 60106-2620
23927948       +Aspire,   Pob 105555,    Atlanta, GA 30348-5555
24075633       +Atlas Acquisitions LLC (EXPRESS),     294 Union St.,    Hackensack, NJ 07601-4303
24075765       +Atlas Acquisitions LLC (VICTORIAS SECRET),      294 Union St.,    Hackensack, NJ 07601-4303
23927950       +Best Buy,   Attn: Bankruptcy Department,     P.O. Box 9312,    Minneapolis, MN 55440-9312
23927955       +Citibank/Best Buy,    Centralized Bankruptcy/CitiCorp Credit S,     Po Box 790040,
                 St Louis, MO 63179-0040
23927972       +Kay Jewelers/Sterling Jewelers Inc.,    Sterling Jewelers,     Po Box 1799,   Akron, OH 44309-1799
24203550       +Midland Credit Management Inc as agent for,     MIDLAND FUNDING LLC,    PO Box 2011,
                 Warren MI 48090-2011
24225146       +PENNYMAC LOAN SERVICES, LLC,    6101 CONDOR DRIVE SUITE #200,     MOORPARK, CA 93021-2602
24002062       +PennyMac Loan Services, LLC,    c/o Aldridge Pite LLP,    Fifteen Piedmont Center,
                 3575 Piedmont Road, N.E., Suite 500,    Atlanta, GA 30305-1636
24059381       +PennyMac Loan Services, LLC,    c/o Codilis & Associates, P.C.,
                 15W030 North Frontage Road, Suite 100,    Burr Ridge, IL 60527-6921
23927975        Pennymac Loan Services,    Attn: Bankruptcy,    Po Box 514357,    Los Angeles, CA 90051
23927986       +Zale/Sterling Jewelers,    Attn.: Bankruptcy,    Po Box 1799,    Akron, OH 44309-1799

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
24071693       +EDI: ATLASACQU.COM Jan 09 2019 07:38:00       Atlas Acquisitions LLC,     294 Union St.,
                 Hackensack, NJ 07601-4303
23927949       +EDI: TSYS2.COM Jan 09 2019 07:38:00       Barclays Bank Delaware,    Po Box 8801,
                 Wilmington, DE 19899-8801
23927954        EDI: CITICORP.COM Jan 09 2019 07:38:00       Childrens Place/Citicorp Credit Services,
                 Attn: Citicorp Credit Services,     Po Box 20507,    Kansas City, MO 64195
23927951        EDI: CAPITALONE.COM Jan 09 2019 07:38:00       Capital One,    Attn: General Correspondence,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
23927952       +EDI: CAPITALONE.COM Jan 09 2019 07:38:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
24170004        EDI: BL-BECKET.COM Jan 09 2019 07:38:00       Capital One, N.A.,    c o Becket and Lee LLP,
                 POB 3001,    Malvern, PA 19355-0701
24296692       +E-mail/Text: bncmail@w-legal.com Jan 09 2019 02:59:11        Cerastes, LLC,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
23927953       +EDI: CHASE.COM Jan 09 2019 07:38:00       Chase Card Services,    Attn: Correspondence Dept,
                 Po Box 15298,    Wilmingotn, DE 19850-5298
23927956       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenity Bank / The Limited,     Po Box 182125,
                 Columbus, OH 43218-2125
23927958       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenity Bank/Mandees,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
23927959       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenity Bank/New York & Company,     Po Box 182125,
                 Columbus, OH 43218-2125
23927960       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenity Bank/Victorias Secret,     Po Box 182125,
                 Columbus, OH 43218-2125
23927961       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenity Bank/World Financial National B,
                 Po Box 182125,    Columbus, OH 43218-2125
23927957       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenity Bank/mandee,    Po Box 182125,
                 Columbus, OH 43218-2125
23927962       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Comenitycapital/dvdsbr,    Po Box 182125,
                 Columbus, OH 43218-2125
23927963       +EDI: CMIGROUP.COM Jan 09 2019 07:38:00       Credit Management,    Attention: Bankruptcy Dept,
                 Po Box 118288,     Carrollton, TX 75011-8288
23927964       +EDI: DISCOVER.COM Jan 09 2019 07:38:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,    New Albany, OH 43054-3025
23927965       +EDI: TSYS2.COM Jan 09 2019 07:38:00       Dsnb Macys,    Macys Bankruptcy Department,
                 Po Box 8053,    Mason, OH 45040-8053
23927966       +EDI: WFNNB.COM Jan 09 2019 07:38:00       Fashion Bug,    745 Center Street,
                 Milford, OH 45150-1324
23927967       +EDI: BLUESTEM Jan 09 2019 07:38:00       Fingerhut,    6250 Ridgewood Rd,
                 St Cloud, MN 56303-0820
23927968       +EDI: AMINFOFP.COM Jan 09 2019 07:38:00       First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
23927969       +E-mail/Text: bk@gafco.net Jan 09 2019 02:58:42        Great American Finance,    Attn: Bankruptcy,
                 20 N Wacker Dr. Suite 2275,    Chicago, IL 60606-1294
23927970       +EDI: HFC.COM Jan 09 2019 07:38:00       HSBC Bank USA, N.A.,    PO Box 2013,
                 Buffalo, NY 14240-2013
23927971       +EDI: HFC.COM Jan 09 2019 07:38:00       Hsbc/menards,    Attention: Bankruptcy Department,
                 Po Box 5264,    Carol Stream, IL 60197-5264
23927973       +EDI: CBSKOHLS.COM Jan 09 2019 07:38:00       Kohls/Capital One,    Po Box 3120,
                 Milwaukee, WI 53201-3120
24305452        EDI: MERRICKBANK.COM Jan 09 2019 07:38:00       MERRICK BANK,    Resurgent Capital Services,
                 PO Box 10368,    Greenville, SC 29603-0368
23927974       +EDI: MERRICKBANK.COM Jan 09 2019 07:38:00       Merrick Bank,    Po Box 9201,
                 Old Bethpage, NY 11804-9001
          Case 15-38889            Doc 46       Filed 01/10/19 Entered 01/10/19 23:31:39                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: nbatson                      Page 2 of 2                          Date Rcvd: Jan 08, 2019
                                      Form ID: 3180W                     Total Noticed: 52


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
24008386        EDI: Q3G.COM Jan 09 2019 07:38:00     Quantum3 Group LLC as agent for,
                 Credit Corp Solutions Inc,   PO Box 788,    Kirkland, WA 98083-0788
23927976       +E-mail/Text: creditsupervisors@rogent.com Jan 09 2019 03:00:26       Rogers & Hol,
                 20821 Cicero Ave.,   Mattteson, IL 60443-1201
23927977        EDI: AGFINANCE.COM Jan 09 2019 07:38:00      Springleaf Financial S,    601 Nw 2nd St,
                 Evansville, IN 47708
23927978       +EDI: RMSC.COM Jan 09 2019 07:38:00      Syncb/home Dsgn Floori,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
23927979       +EDI: RMSC.COM Jan 09 2019 07:38:00      Synchrony Bank/ JC Penneys,    Attn: Bankrupty,
                 Po Box 103104,   Roswell, GA 30076-9104
23927980       +EDI: RMSC.COM Jan 09 2019 07:38:00      Synchrony Bank/ Old Navy,    Attn: Bankruptcy,
                 Po Box 103104,   Roswell, GA 30076-9104
23927981       +EDI: RMSC.COM Jan 09 2019 07:38:00      Synchrony Bank/Gap,    Attn: Bankrupty,    Po Box 103104,
                 Roswell, GA 30076-9104
23927982       +EDI: RMSC.COM Jan 09 2019 07:38:00      Synchrony Bank/HH Greg,    Attn: Bankruptcy,
                 Po Box 103104,   Roswell, GA 30076-9104
24296946       +E-mail/Text: bncmail@w-legal.com Jan 09 2019 02:59:11       TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,   2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
23927983       +EDI: WTRRNBANK.COM Jan 09 2019 07:38:00      Target,   C/O Financial & Retail Services,
                 Mailstop BT PO Box 9475,   Minneapolis, MN 55440-9475
23927984       +EDI: WTRRNBANK.COM Jan 09 2019 07:38:00      Tnb-Visa (TV) / Target,
                 C/O Financial & Retail Services,   Mailstop BV    P.O.Box 9475,    Minneapolis, MN 55440-9475
23927985       +EDI: WFFC.COM Jan 09 2019 07:38:00      Wells Fargo Dealer Services,    Po Box 3569,
                 Rancho Cucamonga, CA 91729-3569
                                                                                               TOTAL: 39

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 8, 2019 at the address(es) listed below:
              Dana N O’Brien    on behalf of Creditor    PennyMac Loan Services, LLC dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              David H Cutler    on behalf of Debtor 1 Natalie N Reyes cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              Gloria C Tsotsos     on behalf of Creditor    PennyMac Loan Services, LLC nd-two@il.cslegal.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor    PennyMac Loan Services, LLC ND-Four@il.cslegal.com
              Toni Townsend     on behalf of Creditor    PennyMac Loan Services, LLC toni.townsend@mccalla.com,
               northerndistrict@mccalla.com
                                                                                              TOTAL: 7
